                                          Case 3:19-cv-07074-WHO Document 32 Filed 08/10/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GATHERING TREE, LLC,                              Case No. 19-cv-07074-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING MOTION FOR
                                                 v.                                        DEFAULT JUDGMENT
                                   9

                                  10     SYMMETRIC LABS, INC., et al.,                     Re: Dkt. Nos. 22, 29
                                                        Defendants.
                                  11

                                  12          Plaintiff Gathering Tree, LLC (“Gathering Tree”) filed a supplemental motion for default
Northern District of California
 United States District Court




                                  13   judgment against defendant Symmetric Labs, Inc., d/b/a Symmetry Labs (“Symmetry”). I

                                  14   previously granted Gathering Tree’s Motion for Default Judgment (“Motion”) on its conversion

                                  15   claim and denied without prejudice its Motion with respect to its remaining claims because it had

                                  16   not demonstrated that it owns a valid and protectable trademark. See Dkt. No. 27 (“Order”). In its

                                  17   supplemental submissions, Gathering Tree has demonstrated that it owns a valid and protectable

                                  18   trademark and that it should be granted default judgment on its claims under the Lanham Act and

                                  19   under California’s Unfair Competition Law (“UCL”), and for intentional interference with

                                  20   prospective economic advantage. Accordingly, Gathering Tree’s Motion for Default Judgment

                                  21   (Dkt. Nos. 22, 29) is GRANTED.

                                  22                                           BACKGROUND

                                  23          The background of this matter is set forth in detail in my prior Order. On July 14, 2020,

                                  24   Gathering Tree provided additional information to address the concerns outlined in the Order and

                                  25   discussed at the June 3, 2020 hearing on Gathering Tree’s Motion. See Order; Dkt. No. 29.

                                  26   Among other documents, Gathering Tree submitted a declaration of Zachary Smith, Gathering

                                  27   Tree’s co-founder, that stated that he first conceived of the Tree of Ténéré in August 2016. Dkt.

                                  28   No. 29-1 (“Smith Decl.”) ¶ 3. Smith and co-founder Patrick Deegan incorporated Gathering Tree
                                            Case 3:19-cv-07074-WHO Document 32 Filed 08/10/20 Page 2 of 6




                                   1   in December of that year. Id. ¶ 5. Smith and two volunteers “brainstormed” the name “Tree of

                                   2   Ténéré” around the same time. Id. ¶¶ 6-7; Dkt. No. 29-2. Gathering Tree first used the name

                                   3   “Tree of Ténéré” publicly on a fundraising page in December 2016. Smith Decl. ¶ 8; Dkt. No. 29-

                                   4   3.

                                   5           Symmetry was not hired by Gathering Tree until February 2017. Smith Decl. ¶ 9.

                                   6   Gathering Tree provided a copy of the Services Agreement (“SA”) that it entered into with

                                   7   Symmetry. Dkt. No. 29-5. This states that “Gathering Tree is retaining the services of Symmetry

                                   8   Labs to assist in production of a large-scale art installation called Ténéré,” and that “Symmetry

                                   9   Labs will design, procure, and integrate the electronic and content components of the Tree.” Id. ¶

                                  10   1. Under “Ownership & License,” the SA states that “Gathering Tree is sole owner of the Tree in

                                  11   its entirety, including all hardware. Symmetry Labs grants Gathering Tree a limited, non-

                                  12   exclusive, transferable, perpetual license to any software required to operate the Tree.” Id. ¶ 4.
Northern District of California
 United States District Court




                                  13   Under “Creative Credit,” the SA provides that Symmetry’s CEO, Alex Green, Deegan, and Smith

                                  14   are co-creators of the Tree, Green is the lead artist for the Burning Man Honorarium, and

                                  15   Symmetry will be credited for building the technology. Id. ¶ 5. The SA terminated on September

                                  16   5, 2017. Id. ¶ 6.

                                  17           The Tree of Ténéré debuted at the Burning Man arts festival in August 2017. There, Smith

                                  18   was approached by several buyers interested in purchasing reproductions of the tree with whom he

                                  19   maintained ongoing discussions afterward. Smith Decl. ¶ 16. Gathering Tree was approached

                                  20   after the festival by other potential buyers. Smith Decl. ¶ 17; Dkt. No. 29-7.1 Before Gathering

                                  21   Tree could complete sales of authorized reproductions of its tree, it had to first reengineer various

                                  22   components so that the Tree would be resilient enough to last in public outdoor spaces. Smith

                                  23   Decl. ¶ 18. To manufacture these authorized reproductions, Gathering Tree partnered with Studio

                                  24   Drift Holding B.V. (“Studio Drift”) and invested substantial resources in “prototyping and testing

                                  25   Tree of Ténéré components.” Smith Decl. ¶ 19; Dkt. No. 29-8. Studio Drift and Gathering Tree

                                  26   are represented by a contemporary art gallery that markets Tree of Ténéré reproductions. Smith

                                  27
                                       1
                                  28     Green is not a recipient in the email chain that Gathering Tree submitted to demonstrate potential
                                       interest by buyers. Dkt. No. 29-7.
                                                                                          2
                                            Case 3:19-cv-07074-WHO Document 32 Filed 08/10/20 Page 3 of 6




                                   1   Decl. ¶ 21. Gathering Tree finalized its first sale of an authorized reproduction in April 2020. Id.

                                   2   ¶ 23. Smith asserts that in addition to the time required to reengineer the tree, sales of authorized

                                   3   reproductions require long and extensive negotiations. Id. ¶ 22.

                                   4                                          LEGAL STANDARD

                                   5           Pursuant to Federal Rule of Civil Procedure 55(b)(2), a district court may enter a final

                                   6   judgment in a case following a defendant’s default. Whether to enter a judgment lies within the

                                   7   court’s discretion. Bd. of Trustees of Laborers Health & Welfare Tr. Fund for N. California v.

                                   8   Cazadores Constr., Inc., No. 17-cv-05242-WHO, 2018 WL 986020, at *2 (N.D. Cal. Feb. 20,

                                   9   2018). In order to exercise this discretion, the court must first confirm that it has subject matter

                                  10   jurisdiction over the case and personal jurisdiction over the parties, as well as ensure the adequacy

                                  11   of service on the defendant. Id. Once these elements are satisfied, the court turns to the following

                                  12   factors (the “Eitel factors”) to determine whether it should grant a default judgment:
Northern District of California
 United States District Court




                                                       (1) the possibility of prejudice to the plaintiff, (2) the merits of
                                  13                   plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4)
                                                       the sum of money at stake in the action[,] (5) the possibility of a
                                  14                   dispute concerning material facts [,] (6) whether the default was due
                                                       to excusable neglect, and (7) the strong policy underlying the Federal
                                  15                   Rules of Civil Procedure favoring decision on the merits.
                                  16   Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).

                                  17                                              DISCUSSION

                                  18   I.      MERITS OF GATHERING TREE’S CLAIMS AND SUFFICIENCY OF
                                               COMPLAINT
                                  19
                                               A.     Trademark infringement and false designation of origin
                                  20
                                               To establish a cause of action for trademark infringement and false designation of origin,
                                  21
                                       Gathering Tree must show (i) that its trademark is valid and protectable, and (ii) that Symmetry
                                  22
                                       used a “confusingly similar” mark. Herb Reed Enterprises, LLC v. Fla. Entm’t Mgmt., Inc., 736
                                  23
                                       F.3d 1239, 1247 (9th Cir. 2013). I previously found that Symmetry’s mark was confusingly
                                  24
                                       similar to Gathering Tree’s mark but that Gathering Tree had not adequately shown that it actually
                                  25
                                       owned its mark. Order. at 4-5. In particular, I noted that there was no evidence in the record or
                                  26
                                       facts to support Gathering Tree’s allegations that it was the senior user of the mark in the sale of
                                  27
                                       goods or services. Id. at 5.
                                  28
                                                                                          3
                                           Case 3:19-cv-07074-WHO Document 32 Filed 08/10/20 Page 4 of 6




                                   1          Gathering Tree’s supplemental submission provides sufficient information to show that it

                                   2   was the senior user of the trademark “Tree of Ténéré” for illuminated trees with leaves containing

                                   3   imbedded LEDs. Smith conceived of the name and concept of the Tree of Ténéré before

                                   4   Gathering Tree’s partnership with Symmetry. Symmetry was hired to design, procure, and

                                   5   integrate the electronic and content components of the Tree of Ténéré, but Gathering Tree retained

                                   6   ownership of the Tree and “licenses” to the Tree. While Green was granted certain creative

                                   7   credits, this was limited to the installation of the Tree at the 2017 Burning Man festival. Gathering

                                   8   Tree’s display of the Tree of Ténéré at the Burning Man festival in 2017 satisfies the “use in

                                   9   commerce” requirement, because it engaged in discussions with potential buyers of authorized

                                  10   reproductions of the Tree at the festival. Gathering Tree’s discussions continued after the festival,

                                  11   and Gathering Tree took many steps to commercialize its Tree, including reengineering the Tree

                                  12   of Ténéré for permanent installation, hiring a manufacturing partner, and hiring an art gallery for
Northern District of California
 United States District Court




                                  13   marketing purposes. In sum, Gathering Tree has adequately shown that it is the senior user of the

                                  14   mark and that its Lanham Act claims have substantive merit. These factors weigh in favor of

                                  15   granting default judgment.2

                                  16          I also find that the factors set forth in eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388,

                                  17   391, 126 S. Ct. 1837, 1839, 164 L. Ed. 2d 641 (2006) support the issuance of a permanent

                                  18   injunction. Gathering Tree, the lawful owner of the Tree of Ténéré mark, would be irreparably

                                  19   harmed if Symmetry continued to hold itself out as the owner of the mark. Monetary damages are

                                  20   inadequate to compensate for this injury. Further, the public would be served by an injunction and

                                  21   the balance of hardships weighs in favor of an injunction. Gathering Tree, the lawful owner of the

                                  22   trademark, should be free to sell authorized reproductions of the Tree of Ténéré that it has

                                  23   developed to the purchasers it chooses and without risk of confusion.

                                  24          B.      State-law claims
                                  25          To establish a claim for intentional interference with prospective economic advantage, a

                                  26   plaintiff must show “(1) an economic relationship between the plaintiff and some third party, with

                                  27
                                  28
                                       2
                                        Gathering Tree withdrew its request to cancel Symmetry’s trademark registration application,
                                       which it asserts remains pending. Dkt. No. 29 at 3.
                                                                                       4
                                          Case 3:19-cv-07074-WHO Document 32 Filed 08/10/20 Page 5 of 6




                                   1   the probability of future economic benefit to the plaintiff; (2) the defendant’s knowledge of the

                                   2   relationship; (3) intentional wrongful acts on the defendant’s part designed to disrupt the

                                   3   relationship; (4) actual disruption of the relationship; and (5) economic harm to the plaintiff

                                   4   proximately caused by the acts of the defendant.” Korea Supply Co. v. Lockheed Martin Corp., 29

                                   5   Cal. 4th 1134, 1153, 63 P.3d 937, 950 (2003).

                                   6          Gathering Tree alleges that it was in contact with prospective purchasers of authorized

                                   7   reproductions of the Tree of Ténéré starting in August 2017. The Complaint states that Symmetric

                                   8   interfered with the potential customers with whom Gathering Tree was negotiating by sowing

                                   9   confusion about ownership of the intellectual property rights to the Tree. Dkt. No. 11 ¶ 44. It also

                                  10   contends that Symmetric has sold or attempted to sell unauthorized reproductions to other specific

                                  11   potential customers, including one in Las Vegas and another in Norway. Id. ¶¶ 39-43. Gathering

                                  12   does not allege that it had relationships with these latter customers.
Northern District of California
 United States District Court




                                  13          Gathering Tree’s allegations and the evidence that it has submitted supports its claim for

                                  14   intentional interference with prospective economic advantage with respect to Gathering Tree’s

                                  15   existing relationships. Gathering Tree provided an email in which a customer approached Smith

                                  16   about installing an authorized reproduction of the Tree in Las Vegas. See Dkt. No. 29-7. The

                                  17   sender of the email mentioned that he had spoken to Green. Id. Based on this and Symmetry’s

                                  18   involvement in the Burning Man installation, it is plausible that Symmetry knew of Gathering

                                  19   Tree’s relationship with this potential customer in Las Vegas, if not other potential customers as

                                  20   well. Gathering Tree has likewise adequately demonstrated that Symmetry intentionally interfered

                                  21   with Gathering Tree’s relationships by marketing reproductions of the Tree of Ténéré and falsely

                                  22   asserting that it was the exclusive owner of IP rights to the Tree. These actions plausibly

                                  23   disrupted Gathering Tree’s relationship with its customer. Gathering Tree was likely harmed by

                                  24   this disruption, as customers were confused regarding trademark ownership, which led to loss of

                                  25   goodwill and reputation as well as lost profits. See Dkt. No. 11 ¶¶ 78, 84. Finally, Symmetry’s

                                  26   actions of trademark infringement were independently wrongful. See Korea Supply Co., 29 Cal.

                                  27   4th at 1138. Accordingly, I find that Gathering Tree’s allegations and evidence weigh in favor of

                                  28   granting default judgment on its claim for intentional interference with prospective economic
                                                                                          5
                                             Case 3:19-cv-07074-WHO Document 32 Filed 08/10/20 Page 6 of 6




                                   1   advantage.

                                   2            Because I grant Gathering Tree’s Motion on its Lanham Act claims and claim for

                                   3   intentional interference with prospective economic advantage, I also grant its Motion on its UCL

                                   4   claim. See Entrepreneur Media, Inc. v. Smith, 279 F.3d 1135, 1153 (9th Cir. 2002); Cisco Sys.,

                                   5   Inc. v. Beccela’s Etc., LLC, 403 F. Supp. 3d 813, 830 (N.D. Cal. 2019).

                                   6   II.      REMAINING EITEL FACTORS
                                   7            I previously found that for Gathering Tree’s trademark-related claims, the possibility of

                                   8   prejudice to Gathering Tree, the sum of money at stake in this action, and whether the default was

                                   9   due to excusable neglect all weighed in favor of granting Gathering Tree’s Motion. See Order 4,

                                  10   8. While it remains likely that there would be a dispute of material facts on the issue of trademark

                                  11   ownership, the record demonstrates strong evidence that Gathering Tree, and not Green or

                                  12   Symmetry, is the owner of the Tree of Ténéré mark. Thus, I find that the remaining Eitel factors
Northern District of California
 United States District Court




                                  13   weigh in favor of granting Gathering Tree’s Motion.

                                  14                                              CONCLUSION

                                  15            Accordingly, Gathering Tree’s Motion with respect to its trademark and state-law claims is

                                  16   GRANTED. Because the requested relief in the supplemental motion differs somewhat from what

                                  17   Gathering Tree initially requested, Gathering Tree is ordered to file a proposed form of Judgment

                                  18   within two weeks of the date of this Order.

                                  19            IT IS SO ORDERED.

                                  20   Dated: August 10, 2020

                                  21

                                  22
                                                                                                     William H. Orrick
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          6
